DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #16/716,480, filed on 07/27/2022.
Claims 1-3 and 5 are pending and have been examined. 




		


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to ineligible subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 1 is directed to a  platform comprising two systems comprising a processor and memory.  Therefore, the systems are interpreted as apparatuses.  An apparatus is a statutory category for patentability.  
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to. Claim 1 is directed to “provide a plurality of interfaces to allow a buyer process, a planning and buying process, a seller process, and a selling and planning process to be consolidated into a single process” and “provide a workflow on a buy side in response to data received from the buyer interfaces to allow a buyer to implement a campaign across a plurality of distribution mediums, constrain a seller inventory made available by a seller, allow a buyer to bid (brought in by amendment),  provide feedback loops for measuring effectiveness of a campaign, and perform a utility forecast for each individual buyer based on historical data pricing data points and estimates of product value to the buyer and adjust the offered price from a floor value.”  Therefore, the claims are determined to be directed to an abstract idea, namely an organization of human activity.  An organization of human activity, as described in the January 7th 2019 Patent Eligibility Guidance from page 52 of the Federal Register includes such as “commercial or legal interactions (including agreements in the form of contracts, legal obligations…marketing or sales activities).”  The claims only provide a general description at a high level of generality of a campaign management for buyers to bid on and secure inventory and a marketplace for buyers and sellers.  Further, the interfaces and processors are recited at a high level of generality, and as stated in paragraphs [0143]-[0144] of the applicant’s filed specification, these are generic computers.  These computers are used as tools to automate the abstract idea.    An advertising agency with a human operator interacting with a buyers could gather all the same data with an interface to communicate with the advertiser or even manually, and then implement the campaign.  Providing a workflow could also be done manually.  The claims say that the interfaces “allow a buyer to implement a campaign across a plurality of distribution mediums” but no active distribution is actually recited.  Further, providing of feedback loops for measuring effectiveness of a campaign could also be done by a human operator at an advertising agency simply by analyzing any result data and updating the campaign parameters based on the data.   Marketplaces for buying and selling have been provided for centuries, including for various distribution mediums, by private parties, and in order to get the highest price for seller inventory, such as in a live or automated auction.  Further, doing a marketing product price analysis to perform a utility forecast for each buyer based on historical data pricing data points and estimates of product value and adjusting a floor price could easily be performed as part of an in-person or communicated price analysis by a human operator that provides such services.  All they would need is access to the necessary data.  Therefore, it is determined that the claims are directed to an abstract idea, namely an organization of human activity, facilitating a campaign for buyers and a marketplace for buyers and sellers.  The claims are also considered to be directed to an abstract idea, namely a mental process.  If one puts aside the interfaces and systems, which are recited at a high level of generality and are used as generic computers or tools to automate the abstract idea, the claims are directed to “allow a buyer process, a planning and buying process, and a selling and planning process to be consolidated into a single process, provide a workflow on a buy side in response to data received to allow a buyer to implement a campaign across a plurality of distribution mediums, constrain a seller inventory made available by a seller, and provide feedback loops for measuring effectiveness of a campaign.”   Such steps could be performed mentally by a human operator meeting with such as advertisers and advertisement publishers in an ad agency and using pen and paper could communicate with them on all details of their campaigns, provide workflow, and provide a feedback loop in which incoming performance data is analyzed and any updates to the campaign are then recommended or implemented.  Further, doing a marketing product price analysis to perform a utility forecast for each buyer based on historical data pricing data points and estimates of product value and adjusting a floor price could easily be performed as part of an in-person or communicated price analysis by a human operator that provides such services.  All they would need is access to the necessary data.    
Per Step 2A, Prong 2 of the analysis, the examiner must now identify if the abstract idea is integrated into a practical application.  The claims include the communication through interfaces, data received from the interfaces, and a description of what the interfaces allow.  However, there is no active use of the interfaces other than “data received from the interfaces”, and this step is therefore considered “receiving and/or transmission of data over a network” is also listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google. The examiner does not consider the display of data a practical application.  The claims also recite a front end system, backend system, and the buyer and seller interfaces.  However, these claimed components are merely used as tools to implement the abstract idea or carry out the elements of the abstract idea, or in the case of the providing of interfaces as a tool only to provide or display data or communicate campaign specifics in an automated fashion.  Further, the components are recited at a high level of generality and as recited are considered generic components as described in [0143]-[0144] of the applicant’s filed specification, and not particular machines or transformations (see MPEP 2106.05 (b) and (c))  The limitation “randomize a plurality of bids” (added by amendment) is performed by a generic processor recited at a higher level of generality.  Further, the examiner takes Official Notice that it is old and well known in the advertising arts to randomize a plurality of bids in an auction or paid placement setting for advertisements.  Therefore, this limitation is not considered to integrate the abstract idea into a practical application.      
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claims include the communication through interfaces, data received from the interfaces, and a description of what the interfaces allow.  However, there is no active use of the interfaces other than “data received from the interfaces”, and this step is therefore considered “receiving and/or transmission of data over a network” is also listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google. The claims also recite a front end system, backend system, and the buyer and seller interfaces.  However, these claimed components are merely used as tools to implement the abstract idea or carry out the elements of the abstract idea, or in the case of the providing of interfaces as a tool only to provide or display data or communicate campaign specifics in an automated fashion.  Further, the components are recited at a high level of generality and as recited are considered generic components as described in [0143]-[0144] of the applicant’s filed specification, and not particular machines or transformations (see MPEP 2106.05 (b) and (c)).   The limitation “randomize a plurality of bids” (added by amendment) is performed by a generic processor recited at a higher level of generality.  Further, the examiner takes Official Notice that it is old and well known in the advertising arts to randomize a plurality of bids in an auction or paid placement setting for advertisements.  Therefore, this additional element along with the other additional elements discussed further above are not considered significantly more.  
When considered as an ordered combination, the examiner sees only the logical steps and data gathering necessary to provide a campaign management service and to carry out activities in a marketplace.  There is no technical step or additional element that goes beyond simply the logical steps to perform that function.  In fact, the claims do not really recite the steps even necessary to perform the various functions, but only give a description of what functions may be performed.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 2 is considered an extension of the abstract idea, as it simply recites the ability for a buyer to plan a campaign including goals and purchase inventory by use of the platform.  There are no active steps of actually buying inventory or submitting or entering goals.  Claim 3 similarly is considered part of the abstract idea.  The claim recites the ability to bid from a private marketplace.  Claim 5 is also considered part of the abstract idea as no detail is given as to how the inventory is improved or what actual steps would take place for that to happen.  Does the system even have access to the seller inventory?  Is it stored system side?
Therefore, claims 1-3 and 5 are rejected under 35 U.S.C. 101 as being directed to non-statutory and/or ineligible subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   




Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 5 are rejected under 35 USC 103 as being unpatentable over Collins, et al. Pre-Grant Publication No. 2007/0027771 A1 (and incorporated by reference Zito, et al., Pre-Grant Publication No. 2005/0187818 A1) in view of Bodnar, et al., Pre-Grant Publication No. 2007/0244760 A1 and in further view of Krishnan, et al., Pre-Grant Publication No. 2020/0019995 A1 and in further view of Calauzenes, et al., Pre-Grant Publication No. 2019/0392485 A1 and in further view of Tellefsen, Pre-Grant Publication No. 2007/0294192 A1.
Regarding Claim 1, Collins teaches:
 An artificial intelligence analytics platform comprising:
a front end system comprising a processor and software, the front end system adapted to provide a plurality of buyer interfaces and seller interfaces (see Figure 1, [0036], [0039], and [0066] in which API’s are made available to buyers and sellers to participate in the marketplace) to allow a buyer process (see [0034]), a planning and buying process (see [0048]-[0049] and [0084] in which the buyer puts in their campaign goals and parameters for planning the campaign), a seller process (see [0032], and a selling and planning process to be consolidated into a single process (see [0039] and [0043] in which the advertising channel API’s are used by the sellers to communicate with the system, and such as the [0071] in which the ad channel, which is the seller can request such as a content match using terms) 
a backend analytics system…in communication with the front end system via the plurality of buyer and seller interfaces, allow a buyer to bid and provide analysis for measuring the effectiveness of a campaign (see Figure 9 and [0122]-[0126] in which the backend processing system 910  is separate from the pods 920 and 930, the pods described in [0122] to facilitate planning, management, and optimization and in [0123] the advertiser logs into the system via the pods, while the backend system 910 in [0124]-[0126] is described as being used for such as forecasting, analysis, and providing of performance data to the front end) as well as is used for keyword suggestions for campaign setup; see also Figure 13b, [0034], [0084], and [0150]-[0153] in which the system allows the advertiser to bid on impressions for their campaign)
provide a workflow on a buy side in response to data received from the buyer interfaces to allow a buyer to implement a campaign across a plurality of distribution mediums in a real-time bidding operation (see [0034], [0038], [0048], [0067], [0073], [0078]; the examiner notes that there is only limited description and only by way of example in the applicant’s filed specification of what “workflow” is, and therefore the broadest reasonable interpretation is taken in the examination of the claim limitation; see also [0033] and [0130] which teach an advertisement “offer exchange”; see also [0034] and [0151] in which the type of described continuous auction in which advertisers bid for such as search result spots is considered “real-time” by the examiner as known to one of ordinary skill in the art; see also especially [0043] in which Application 10/783,383, also Pre-Grant Publication No. 2005/0187818 A1 is incorporated by reference and is used to show what is meant by an “offer exchange”- Zito, et al., Pre-Grant Publication No. 2005/0187818 A1 clearly teaches a “real-time” bidding ad exchange at least at Abstract, [0009], [0026], [0042]-[0043], and [0097]- this further shows the examiner’s assertion to be correct that [0033]-[0034], [0130], and [0151] of Collins are referring to a real-time bidding exchange even if the word “real-time” is not used)
Collins, however, does not appear to specify:
a BACKEND system to provide a workflow
Collins does however teach a backend system with multiple functionalities related to campaign management in at least Figure 9 and [0122]-[0126] and teaches a distributed system with multiple parts that provides the functionality of the backend system of the claim limitation as described in at least Figure 7 and [0073]-[0078].  Therefore, it would be obvious to one of ordinary skill in the art to combine a backend system to provide a workflow with Collins because Collins teaches both a backend system and providing a workflow and providing a backend system workflow would put less processing and storage burden on the front end system and would allow for the backend system to provide the workflow while also being able to easily access the data for analysis.  
Collins, however, does not appear to specify:
constrain a seller inventory made available by a seller 
Bodnar teaches:
constrain a seller inventory made available by a seller  (see [0034], [0049], and [0139] in which buyers or sellers in the exchange can constrain the available seller inventory based on various parameters; see also [0014], [0125] and [0129]-[0130] in which optimization of seller inventory is facilitated through the tracking presenting of statistics)
It would be obvious to one of ordinary skill in the art to combine Bodnar with Collins because Collins already teaches a seller API and ability to interact and enter come campaign controls, as in [0039] and [0043] in which the advertising channel API’s are used by the sellers to communicate with the system, and such as the [0071] in which the ad channel, which is the seller can request such as a content match using terms, and facilitating constraining of seller inventory and optimization of inventory would allow for better transactions with buyers both for profitability and performance, as selling inventory at optimal time, to the right buyers, and at the right price as well as leading to good ad performance benefits the seller both in the quality of its ads and the profit made on the ads. 
Collins and Bodnar, however, does not appear to specify:
provide feedback loops for measuring the effectiveness of a campaign
Krishnan teaches:
provide feedback loops for measuring the effectiveness of a campaign (see [0007]-[0010] in which a feedback loop is used to gather performance metrics of the content for both individual users and populations, and the data then optimizes the trained model and the model is used to modify the campaign to be more effective)
It would be obvious to one of ordinary skill in the art to combine Krishnan with Collins and Bodnar because Collins already teaches optimization of campaigns based on incoming performance data,  but does not teach a feedback loop of the type that would be typically associated with artificial intelligence, and using a feedback loop such as from a trained model would allow for AI to optimize the campaign while the AI being able to be constantly updated and optimized based on incoming performance data via the feedback loop, allowing for better optimization of the campaign and better campaign effectiveness.  
Collins, Bodnar, and Krishnan, however, does not appear to specify:
randomize a plurality of bids
Calauzenes teaches:
randomize a plurality of bids (see [0005]-[0012] in which the bids are randomized and an intelligent learning model is used to optimize the bids for the campaign based on the results of the randomization)
It would be obvious to one of ordinary skill in the art to combine Calauzenes with Collins,  Bodnar, and Krishnan because Collins already teaches optimization of campaigns based on incoming performance data as well as allowing advertisers to place bids, and Krishnan already teaches a feedback loop associated with artificial intelligence, and randomization of bids would allow for bid price exploration prior to and during advertiser bid placement in order to optimize bid price for the advertiser.  
Collins, Bodnar, Krishnan, and Calauzenes, however, does not appear to specify:
wherein the backend analytics platform is adapted to perform a utility forecast for each individual buyer based on historical pricing data points and estimates of product value to the buyer and adjust offered price from a floor value
Tellefsen teaches:
wherein the backend analytics platform is adapted to perform a utility forecast for each individual buyer based on historical pricing data points and estimates of product value to the buyer and adjust offered price from a floor value (see Abstract, [0050]-[0051], [0054]-[0058], and [0066]-[0076] in which pricing and sales data is analyzed to perform a forecast of revenue, profit, and sales based on current pricing and pricing adjustment and estimates of product value and subsequent adjusting of the offered price; see also [0068]-[0069], [0073], [0075], [0078], and [0081] in which it is clear that historical pricing and sales data is used in the analysis; see also [0006], [0047], [0051], and [0056] in which it is clear that prices are adjusted from a floor price)
It would be obvious to one of ordinary skill in the art to combine Tellefsen with Collins,  Bodnar, Krishnan, and Calauzenes because Collins already teaches optimization of campaigns based on incoming performance data as well as allowing advertisers to place bids, and Krishnan already teaches feedback mechanisms to measure campaign effectiveness, and offering pricing analysis and adjustment for products and services as part of the platform would allow for another service that a merchant is likely to use with the platform, making the platform more attractive and comprehensive.
**The Examiner notes that while he is aware that the rejection now contains five references, in the examiner’s estimation in this particular situation with this application the rejection is appropriate, as the claims list with little detail multiple different and somewhat disparate features of the platform that are often made available or provided from among dozens if not hundreds of potential features that are common and well known to one of ordinary skill in the advertising arts to be often included in various platforms, interfaces, systems, and exchanges that aid buyers, sellers, advertisers, providers, publishers, and other entities in optimization and execution of advertising and sales campaigns.  Therefore, the number of features does not automatically guarantee patentability.** 

Regarding Claim 2, the combination of Collins, Bodnar, Krishnan, Calauzenes, and Tellefsen teaches:
the…platform of claim 1
Collins further teaches:
wherein the process is adapted to provide a buyer to plan a campaign based on a plurality of campaign goals (see such as [0048]-[0049] and [0084]) and purchase inventory in a direct sale (see [0050], [0084], [0131], and [0148]-[0150]) 

Regarding Claim 3, the combination of Collins, Bodnar, Krishnan, Calauzenes, and Tellefsen teaches:
the…platform of claim 1
Collins further teaches:
wherein the process allows a buyer to bid from a private marketplace (see Figure 1, #’s170-190 and [0036] in which advertisers can bid from remote API’s that are separate entities from others in the system, and can be remote entities from around the world even and still participate) 

Regarding Claim 5, the combination of Collins, Bodnar, Krishnan, Calauzenes, and Telefsen teaches:
the…platform of claim 1
Bodnar further teaches:
wherein the process is adapted to improve the seller inventory in an optimized way to design a campaign (see [0014], [0125] and [0129]-[0130] in which optimization of seller inventory is facilitated through the tracking presenting of statistics)
It would be obvious to one of ordinary skill in the art to combine Bodnar with Collins because Collins already teaches a seller API and ability to interact and enter come campaign controls, as in [0039] and [0043] in which the advertising channel API’s are used by the sellers to communicate with the system, and such as the [0071] in which the ad channel, which is the seller can request such as a content match using terms, and facilitating constraining of seller inventory and optimization of inventory would allow for better transactions with buyers both for profitability and performance, as selling inventory at optimal time, to the right buyers, and at the right price as well as leading to good ad performance benefits the seller both in the quality of its ads and the profit made on the ads. 



Response to Arguments
Regarding the rejections based on 35 USC 101
Regarding the applicant’s argument that “the user interfaces include computer software and hardware that are not merely abstract ideas as alleged by the Office”:
The examiner points out first of all that the presence of hardware and software does not necessitate eligibility.  In fact, the Step 2A, Prong 1 identifies if the claims are DIRECTED TO an abstract idea, not if each and every limitation can be encompassed by the abstract idea.  That is why we have the Step 2A, Prong 2 and the Step 2B analysis.  Also, many Court decisions such as buySAFE v Google, OIP Techs v Amazon.com, etc., involve claimed inventions with multiple computer hardware and software components such as interfaces, processors, and networks, but were still found to be patent ineligible.  The 2019 January 7th, 2019 Federal Register, which outlines the Updated Patent Eligibility Guidance states on page 55 that “the courts have also identified examples in which a judicial exception has not been integrated into a practical application” and as an example it gives: “an additional element…merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.”    
Regarding the applicant’s argument that “the claims are integrated into a practical application and provide a specific transformation”:
  The 2019 January 7th, 2019 Federal Register, which outlines the Updated Patent Eligibility Guidance states on page 55 that “the courts have also identified examples in which a judicial exception has not been integrated into a practical application” and as an example it gives: “an additional element…merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.”  The present claims merely use a processor and memory and other conventional components to implement the steps of the abstract idea.  Further, the examiner does not see a specific transformation of any computer or component (see MPEP 2106.05 (b) and (c)).     
The claim limitations added by amendment include the ability to “allow a buyer to implement a campaign…in a real-time bidding operation.”  The system does not actually facilitate or positively recite the facilitation of an actual RTB platform or advertisement exchange or recite any functionality of an RTB platform.  Further, doing a marketing product price analysis to perform a utility forecast for each buyer based on historical data pricing data points and estimates of product value and adjusting a floor price could easily be performed as part of an in-person or communicated price analysis by a human operator that provides such services.  All they would need is access to the necessary data.  The claim simply automates the mental process using a computer.  
Therefore, the arguments are not persuasive and the rejection is sustained. 

   Regarding the rejections based on 35 USC 103
The arguments regarding the 103 rejection have been considered in light of the applicant’s amendments to the claims, but are MOOT in light of the new grounds of rejection necessitated by the amendments.


Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to the applicant’s invention:
Ramani, et al.,  Pre-Grant Publication No. 2012/0016808 A1- see Abstract and entire reference which provides a business optimization platform and interface for utility analysis of product value and pricing based on historical data and estimated product value and reports recommended adjustments from a floor value
Novak, et al., Pre-Grant Publication No. 2013/0246207 A1- see Figure 2 and [0048]-[0052] in which pricing for provider services are dynamically adjusted based on historical data and analysis of pricing and product values, and [0034] in which they are adjusted from a floor price
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682